PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/936,645
Filing Date: 9 Nov 2015
Appellant(s): Bimodal LLC



__________________
Kevin T. Duncan (Reg. No. 41,495)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 31, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 30, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Rejection of Claims 1 and 24-36 under 35 U.S.C. §101 for Allegedly Being Directed to Non-Patentable Subject Matter
	Appellant’s characterization of the law and the rules for determining the issue of subject matter eligibility is skewed in appellant’s favor.  Examiner relies on the detailed rejection itself in response.  The rejection accurately characterizes the law and applies it clearly to the relevant facts, i.e., the limitations claimed in the most recent claim listing, filed November 2, 2020.  It is noted that applying a skewed version of the law potentially neutralizes appellant’s ability to formulate a valid argument in support of eligibility ab initio.  Examiner trusts the board to apply the correct law and to apply it correctly.
	Appellant argues
“the claimed invention improves the functioning of a computer and could not have been performed by a human using mental steps because a human could not generate a virtual environment, present the virtual environment to a user, present virtual goods having nested content, provide for interaction with virtual goods, and provide multiple expressions of virtual goods within a virtual environment,” Brief p.6.

Appellant does not offer any explanation how “the claimed invention improves the functioning of a computer.”  Appellant instead merely argues that restricting the claimed subject matter to computerized field of use, “a virtual environment,” “virtual goods,” etc., means that it cannot be performed mentally by a human.  Arguments directed to the proposition that claimed subject matter is rooted in technology because it requires or assumes computer implementation engages in circular logic.  The rationale that a claim cannot be performed mentally by a human because it was drafted with the assumption that it would be applied in a generic computer environment has explicitly been rejected in multiple federal court decisions.  See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) (Fed. Cir. 2015); DATATRAK Int'l, Inc. v. Medidata Solutions, Inc., 2015 U.S. Dist. LEXIS 151039 (N.D. Ohio Nov. 6, 2015).  A simple review of the recited claim clearly shows that the references to “virtual goods” and “nested content” in a “virtual environment” are not technical limitations but instead are intended merely to confine the claim to a field of use.  The indication that the “virtual goods” have “nested content” does not further limit the claim in any meaningful way because nowhere does the “nested content” result in any further meaningful technical limitation beyond the “virtual good” with which it is associated.
	The Office Action Establishes That Claim 1 Recites a Judicial Exception Under Step 2A, Prong 1
	Appellant argues “Examiner fails to explain why each limitation is considered an exception as required.”  Brief p.8.  Examiner notes that at step 2A prong 1 it is not required that examiner “explain why each limitation is considered an exception.”  Although in this instance most of the claimed limitations recite abstract ideas, resulting in a long list, it is only required to identify that a specific limitation may recite an exception.  MPEP 2106.04(I) (“it is sufficient for this analysis for the examiner to identify that the claimed concept (the specific claim limitation(s) that the examiner believes may recite an exception) aligns with at least one judicial exception.”)  This was done in the office action together with an explanation clearly addressing that the analysis resulted in a lengthy list of specific limitations because “The above limitations are each abstract on their own and in combination they altogether recite a more detailed abstract idea,” and further identifying at least one grouping of judicial exception.  Office action p.10.  Appellant’s argument that “virtual goods distribution” is not a commercial interaction is a-factual and illogical and therefore does not require further discussion.  Brief pp.10-11.
	Appellant argues that claim 1 “recites a narrow solution to address the technical problem of enabling a computer system to express multiple instances of virtual goods having nested content within a virtual environment.”  Brief at 11.  Appellant thus offers a general description of the field of use and declares that the field of use is a technical problem and so anything claimed in that field is a technical solution.  Examiner notes that the claims are not in fact directed to "distributing nested content," as nested content. That is, the identification of such content as "nested content" has no claimed functional aspect. The claimed distribution is directed to virtual goods that include nested content, but nowhere in the claims is the nested content functionally distinct from the virtual good with which it is associated. No limitation is directed to making a determination that specific nested content should be distributed and distributing the specific nested content as such. For example, the limitation 
"a goods distribution module adapted to provide dispersal criteria defining activity required by one or more users that will result in a first set of nested content being dispersed to a first user," Claim 1,

references a module “adapted to” provide criteria defining activity that will result in dispersal of a set of nested content (i.e., a virtual good), but this activity is not defined, claimed, or ultimately recognized as resulting in said dispersal. The claims recite limitations directed to data gathering and record keeping with regard to relevant usage data but wherever the impact on distribution of nested content is referenced it is tangential and the nested content is never treated differently than the associated virtual good.  Office action pp.5-6.
a) The Claims of the Present Invention do not Provide an Improvement to the Functioning of a Computer
	Appellant declares that
“Claim 1 is directed towards patentable subject matter because it is tied to a specific technological environment, recites specific rules for implementing the invention in the recited computer components, recites more than the alleged abstract idea, and improves the functioning of a computer as discussed above,”  Brief at 12.

Most of these assertions have been addressed above and examiner relies on the previous responses.  The claims do not recite any “specific rules,” nor does appellant cite any.
b) The Claims of the Present Invention Could Be Performed in the Human Mind
	This argument has been addressed above where it was presented as “a human using mental steps.”  As noted above merely confining the subject matter to a field of use that presumes computer implementation does not determine the issue.  In any case a human could in fact perform the claimed functions were they directed to physical (non-virtual) goods.
c) The Detailed Rejection Conforms Precisely with the Analysis Required for Determining Subject Matter Eligibility
	Again, this argument has been addressed above and examiner relies on the previous response as well as the detailed rejection itself appearing in the office action mailed December 30, 2020.  This precise argument was also addressed in the office action as follows:
“Applicant argues that the office has failed to explain precisely why each and every limitation in claim 1 is abstract. Applicant argues, "None of the relied-on series of system components recited in claim 1 fall under the "commercial interactions" provided in the MPEP." Remarks p.10. In making this argument applicant fails to identify a single system component that is not abstract. This can be clearly understood by simply identifying each limitation that applicant addresses in support of its argument. The office action that applicant disparages on the other hand identifies system components that are not abstract and explains in detail why those components fail to integrate the extensive listing of otherwise abstract ideas into a practical application….”  Office action mailed December 30, 2020, pp.3-4.

“These recitations continue until applicant recites virtually every abstract claim limitation verbatim and unilaterally declares that each is not an abstract idea. There is no support provided for this position. Applicant apparently is arguing that the office action is deficient because (it) has failed to do the same in the opposite direction. The detailed rationale for the rejection however does more to support the determination by the office, without the repetition. The rejection lists all abstract limitations, explains that they are each abstract individually and all abstract even when applied together, and it also separates out and identifies each of the elements that is not abstract and discusses each, explaining why each of them fails to integrate the abstract idea(s) into a practical application. The position of the office is that the claims recite an abstract idea and this determination is supported by legal precedent as explained in the detailed rejection and the guidelines. See below, citing 2019PEG, and MPEP 2106.”  Ibid.

The Office Action Explains that Additional Elements in Claim 1 Fail to Integrate the Judicial Exception into a Practical Application Under Step 2A, Prong 2
Appellant’s heading indicates that “The Office Action Fails to Establish Claim 1 Recites a Judicial Exception Under Step 2A, Prong 2,” but this not a meaningful argument because establishing that the claim recites a judicial exception has already been accomplished in step 2A prong 1 as required and as discussed previously.  The proper consideration performed in step 2A prong 2 is to determine whether additional elements integrate the recited exception into a practical application.  This consideration has been performed and the detailed rationale for the rejection was appropriately explained in the office action.  Appellant correctly cites the requirement for formulating the rejection in MPEP 2106.07(a), but does not seek a correct application of the requirement.  Appellant instead consistently attempts to portray the abstract ideas as if they are additional elements.  Appellant seeks to obfuscate the weakness of the claim by hiding the scarcity of additional elements and arguing instead that abstract idea recitations should be treated as additional elements.  As noted in MPEP 2106.07(a), however it is possible that “there are no additional elements in the claim,” and in that case the proper rejection will “evaluate the integration of the judicial exception into a practical application by explaining that 1) there are no additional elements in the claim.”  In the present case the rejection has explained that there are additional elements in these claims, though they are few and those sparse additional elements do not “integrate the judicial exception into a practical application.”  Ibid.
The Office Action Establishes That Claim 1 Recites Subject Matter That Does Not Amount to Significantly More Than the Asserted Judicial Exception Under Step 2B
	Appellant continues to argue by obfuscation, essentially declaring unilaterally that the body of recited abstract ideas instead recites “system components” and therefore “additional elements.”  Brief pp.26-28.  Appellant argues that the office action somehow changes the fundamental nature of the subject matter from elements that are not abstract to abstract ideas simply by determining that they recite abstract ideas and grouping them together as such.  In response examiner relies upon the detailed rationale that appears in the rejection as it meets all requirements for establishing an ineligible subject matter rejection as defined in the MPEP.  MPEP 2106, supra.
d) Claim 1 Does not Provide Significantly More than the Alleged Abstract Idea
	Appellant repeatedly declares that the claim “solves a problem unique to an electronic computing environment” or 
“limitations… solve a problem in a manner specifically limited to the claimed invention that does not pre-empt the entire field of "providing goods to users, and more particularly to providing an environment to a first user and expressing a first good associated with the first user responsive to some form of activation of the good,”  Brief at 30, but

As noted previously by examiner appellant never identifies the problem solved or how the claimed subject matter represents a solution, instead merely describing the field of use and declaring it a problem, implying that any claim within that field of use would be a solution.






For the above reasons, it is believed that the rejections should be sustained.



Respectfully submitted,
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        


Conferees:
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.